LeBLANC, J.
(dissenting). In this case I agree with the majority opinion in all points except as .to the alleged breach of warranty, regarding the description of the automobile. The opinion concedes that the age of the car is misstated in the policy. It holds, however, that there was no misrepresentation on .the part of Simmons, who acted as plaintiff’s agent, as he did not supply the information regarding the age of the automobile. If Simmons did not give that information as the agent testifies he did, I am at a loss .to know from what source it was derived. Simmons’ testimony in my opinion is not any more *574worthy of belief than Dickerson’s, the insurance agent.
The circumstances, I believe, favor Dickerson on this point, and for these reasons I respectfully dissent.